Citation Nr: 0624301	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  06-13 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left leg 
disability.

2.  Entitlement to service connection for sleeping problems.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for cirrhosis.

5.  Entitlement to a rating in excess of 10 percent for 
duodenal ulcer.

6.  Entitlement to a compensable rating for residuals of a 
right leg injury with edema.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1963 to June 1974.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 
rating decision by the Waco, Texas Department of Veterans 
Affairs Regional Office.  


FINDING OF FACT

The veteran died in June 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, during the pendency of this appeal, the 
veteran died in June 2006.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.
In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106.


ORDER

The appeal is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


